Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2, 7, 19 and 21-26 are canceled; claims 1, 3-6, 8-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claims 1, 18 and 20 recite, inter alia, wherein the first BSR includes a first hop count value that indicates a number of downstream intermediate nodes between the first downstream node and a further downstream node having buffered UL data included in the first amount, and wherein the first amount includes one or more of the following: an amount of UL data buffered at the first downstream node, and an amount of UL data expected to be received by the first downstream node; sending, to the first downstream node, a first UL resource grant indicating a time schedule of resources available for the first downstream node to transmit at least a portion of the first amount of data; and sending a second BSR to an upstream node in the IAB network, wherein: the second BSR indicates a second amount of UL data; and the second amount includes the at least a portion of the first amount and UL data buffered at the first node. 
But the prior art fails to disclose, singly or in combination, the limitations, in combination with the remaining limitations as a whole. Hence the claims are allowed for that reason.   
Dependent Claims are allowed as being dependent upon the allowed Independent Claim(s). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINH NGUYEN/Primary Examiner, Art Unit 2647